DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.  Claims 1, 2, 9, 12, 17, 21, 23, 26, 28-31, 45 and 53 are now   
pending.  The Examiner acknowledges the amendments to claims 1, 12, 17, 26, 

29 and 30, as well as the cancellation of claims 60, 61, 63-65 and 70.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, 12, 17, 21, 23, 26, 28-31, 45 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that the stimulator is disposed over the midline.  While the specification as originally filed provides support for a stimulator disposed over the cervical and/or thoracic, and/or lumbosacral spinal cord, and magnetic stimulation that is applied at the midline and over a particular region, the specification does not provide support for a stimulator that itself is disposed over the midline.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 12, 17, 21, 23, 26, 28-31, 45 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “disposed over the midline of the cervical and/or….spinal cord.”  It is unclear if this implies over the head of the patient which would be over the midline of the spinal cord, or over the midline of the spinal cord in a patient in a prone position.  The specification is absent any language or drawing which would suggest how the magnetic stimulator is disposed over the midline.  
Claim 12 at line 2 recites “stimulation at a frequency”.  It is unclear if “a frequency” is the same as or different than “stimulation…at a frequency” recited at lines 5-6 of claim 1.  
Claim 12 at line 6 recites “stimulation at a frequency”.  It is unclear if “a frequency” is the same as or different than “stimulation…at a frequency” recited at lines 5-6 of claim 1 or “a frequency” recited at line 2 of claim 12 due to the “and/or” operator(s) at line 5 of claim 12.   
9.	Claim 26 at line 2 recites the limitation “application of said treatment when said magnetic stimulation is not being applied.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 at line 21 recites “over a region between T11 and L4”.  It is unclear if “a region between T11 and L4” is the same as or different than the T- or L- regions recited at lines 3-14 of claim 31 due to the “and/or” operator(s) in claim 12.   
Claim 31 at line 22 recites “one or more regions selected from the group consisting of…”.  It is unclear if the one or more regions recited at line 22 are the same as or different than the T11 region of line 21 or of the T11-T12, L1-L2 and L2-L3 regions previously recited in the claim due to the “and/or” operator(s).  The same would apply for line 24, which references L1-L2 and/or T11-T12 and line 26 which references L1.  
At line 4 of claim 45, it is unclear if “one or more drugs” is the same as or different than “one or more drugs” recited at line 2 (due to the “and/or” operator(s)) as those drugs of line 4 are drugs for erectile dysfunction.  
At lines 7 and 10 of claim 45, it is unclear if “at least one monoaminergic agonist” is the same as or different than “at least one monoaminergic agonist” recited at line 4 due to the “and/or” operator(s).  
At line 17 of claim 45, it is unclear if “buspirone” is the same as or different than “Buspirone” recited at line 14 due to the “and/or” operator(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 12, 17, 23, 26, 31 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 1, Schwarz et al. (hereinafter Schwarz) discloses a method of improving or restoring sexual function in a subject with impaired sexual function, said method comprising: providing a treatment for said impaired sexual function by using a magnetic stimulator disposed proximate a midline region of the lumbosacral spinal cord ([0043]-[0045] and Fig. 2; Fig. 4, [0003]-[0006] and [0059] – external applicator 18 at mid-line of seating portion 16 in recess 17) to provide magnetic stimulation of the lumbosacral spinal cord at a frequency ranging from about 0.5 Hz up to about 100 Hz (intended use) ([0044] and claim 94 of Schwarz), wherein said magnetic stimulation improves or restores sexual function in said subject ([0042] – “improvement of…erectile dysfunction”).  However, Schwarz fails to disclose explicitly that the magnetic stimulator is disposed over the midline of the lumbosacral spinal cord. Burnett et al. (hereinafter Burnett) discloses a method of improving/restoring function in a urogenital region via selected nerves, muscle and tissue [0003], wherein the lumbosacral region is “blanketed” with a plurality of overlapping coils placed over the midline 64 of the lumbosacral spinal cord (Fig. 5 and [0068]) so as to provide consistent, targeted therapy to the nerves, muscles and tissue of the designated therapeutic area ([0003], [0005] and [0068] Figs. 3 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a magnetic stimulator for improving sexual function as taught by Schwarz [0042], over a midline of the lumbosacral spinal cord as suggested by Burnett, as Schwarz discloses the significance of treating the urogenital region [0042] and recognizes treatment of spinal patients [0053] and Burnett discloses that disposing coils over a midline region requiring treatment, such as the urogenital area, provides consistent, targeted therapy to the nerves, muscles and tissue of the designated therapeutic area ([0003], [0005] and [0068] and  Figs. 3 and 5).  Burnett further makes incorporation obvious as Burnett recognizes stimulation of the lumbosacral region of the spinal cord with reference to studies of electromagnetic stimulation of sacral nerve roots which abolished unstable contractions in patients with urinary incontinence [0025].  
Regarding claim 2, said subject is a subject without a neuromotor disorder but having impaired sexual function (ED) [0042] or said subject is a subject with a neuromotor disorder (paralyzed or plegic patient [0053] of Schwarz).  Regarding claim 9, said stimulation initiates or increases/improves erectile function in a male ([0042] of Schwarz) and/or said method mitigates erectile dysfunction ([0042] of Schwarz).  Regarding claim 12, said magnetic stimulation comprises stimulation at a frequency ranging from about 1 Hz, or from about 5 Hz, or from about 10 Hz up to about 100 Hz, or up to about 80 Hz, or up to about 60 Hz, or up to about 50 Hz, or up to about 40 Hz, or up to about 20 Hz ([0044] and claim 94 of Schwarz); and/or said magnetic stimulation comprises stimulation at a frequency of about 1 Hz (claim 94 of Schwarz); and/or said magnetic stimulation comprises magnetic pulses ranging in duration from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs ([0044 of Schwarz); and/or said magnetic pulses are about 25 µs in duration ([0044 of Schwarz).  Regarding claim 17, said treatment comprises a single period of continuous stimulation, wherein said single period of continuous stimulation ranges in duration from about 10 sec, or from about 20 sec, or from about 3 sec or from about 40 sec, or from about 50 sec, or from about 1 min, or from about 2 minutes up to about 30 minutes, or up to about 15 minutes, or up to about 10 minutes, or up to about 8 minutes, or up to about 6 minutes ([0123] of Schwarz).  Regarding claim 23, said treatment is repeated ([0102] of Schwarz).  Regarding claim 26, Schwarz makes obvious treatment of said subject with said magnetic stimulation facilitates sexual function at a later time after application of said treatment when said magnetic stimulation is not being applied as Schwarz discloses that the methods  improve erectile dysfunction ([0042] of Schwarz) and stimulation treatment is only applied for a specific period of time ([0057], [0071] and [0123]).  Regarding claim 31, said magnetic stimulation is applied over one or more regions straddling or spanning a region of S2-S3 (which involve penile erection and bowel/bladder (Figs. 2 and 3, [0042] and [0044-0046] of Schwarz).  Regarding claim 53, said subject has a spinal cord injury [0053] of Schwarz).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Delisle (U.S. Pub. No. 2005/0101827).  Regarding claim 21, Schwarz and Burnett discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein a delay between said 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more periods of continuous stimulation range from about 5 sec, or from about 10 sec, or from about 15 sec, or from about 20 sec up to about 5 minutes, or up to about 4 minutes, or up to about 3 minutes, or up to about 2 minutes, or up to about 1 min, or up to about 45 sec, or up to about 30 sec; or a delay between said 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more periods of continuous stimulation is about 30 sec.  Delisle discloses an apparatus for treating various ailments of the human body with a magnetic stimulation device ([0015] and [0026]), wherein a pattern of periods of stimulation is repeated for about 3 minutes with about 15 seconds between patterns (“delay”) [0025] and such patterns have been effective to reduce pain, produce curative effects and provide improved quality of life [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a delay between period of continuous stimulation as taught by Schwarz and Burnett, of about 15 seconds as suggested by Delisle, as Schwarz recognizes the treatment of various, ailing biological structures such as nerves, muscles, tissue and/or ligament [0030] and Delisle discloses that various ailments are known to benefit from a delay of 15 seconds between periods of stimulation repeated for about 3 minutes ([0025] and [0026]).
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Pletnev (U.S. Pub. No. 2012/0203055).  Regarding claims 28-30, Schwarz and Burnett disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein said treatment is repeated at a reduced frequency that is every three days, or a weekly treatment, or about every 10 days, or about every 2 weeks to a level sufficient to maintain volitional control of sexual function.  Pletnev discloses a method/device for the treatment of function disorders of the external genitals, such as maintenance of an erection (Abstract and [0014]), wherein the magnetic treatment is eventually reduced down to prevention cycles every 10-12 days [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce a magnetic stimulation treatment as taught by Schwarz and Burnett, to every 10-12 days as suggested by Pletnev, as Schwarz discloses improvement of erectile dysfunction and Pletnev recognizes that magnetic stimulation treatment prevention cycles may be reduced to 10-12 days [0026], which would suggest improvement.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Laniado et al. (U.S. Pub. No. 2006/0189839).  Regarding claim 45, Schwarz and Burnett discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein said subject is administered one or more drugs for an erectile dysfunction.  Laniado et al. (hereinafter Laniado) discloses applying a magnetic field to the penile region [0087], in addition to the administration of sildenafil for promoting erotic arousal [0060].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer a drug for improving erections as taught by Laniado ([0007] and [0060], in a method for restoring sexual function as suggested by Schwarz as concomitant treatment of magnetic stimulation in addition to a therapeutic drug for erectile dysfunction improves/increases the alleviation of such sexual dysfunction.

Response to Arguments
Applicant’s arguments filed 6 June 2022 with respect to the rejection of claims 17, 21, 23, 26 and 28-30 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.

Applicant’s arguments filed 6 June 2022 with respect to the rejection of claims 1, 2, 9, 12, 17, 23, 26, 31, 60, 61, 63-65 and 70 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) have been fully considered and are not persuasive.  Regarding claim 1, Applicant contends that Schwarz does not disclose magnetic stimulation of the cervical and/or thoracic and/or lumbosacral spinal cord using a magnetic stimulator disposed over the midline of cervical and/or thoracic and/or lumbosacral spinal cord, but to the contrary teaches stimulation of the pelvic floor muscles by magnetic stimulation of the pudendal nerves which amounts to a teaching away from the present claims.  However, this argument is not persuasive.  As an initial matter, it is noted that while Applicant’s argument positively recites magnetic stimulation of the midline of cervical and/or thoracic and/or lumbosacral spinal cord, claim 1 itself recites it as an intended use with the recitation of “using a magnetic stimulator disposed over the midline of cervical and/or thoracic and/or lumbosacral spinal cord to provide magnetic stimulation of the cervical and/or thoracic and/or lumbosacral spinal cord.”  Further, while Schwarz does disclose stimulation of the pelvic floor muscles, Schwarz specifically teaches, at paragraph [0004], stimulation of muscles of the pelvic floor via stimulation of pudendal nerves, which pudendal nerves are directly stimulated [0004].  The pudendal nerves connect to the S2 to S4 sacral spinal nerve roots in the sacral plexus, which is part of the lumbosacral region of the spine.   Applicant further contends that Burnett offers no teaching with respect to sexual function and that of Schwarz only offers a single reference to sexual dysfunction with no data showing efficacy.  However, this argument is not persuasive.  While Burnett may not reference “sexual dysfunction” explicitly, Burnett does disclose the prevention/treatment of neurogenic bladder [0003], which entails damage to the nervous system and results in the inability of transmission of signals between the bladder and spinal cord.  It is also well-known that such damage to the nervous system gives rise to erectile dysfunction.  Thus, while the phrase “sexual dysfunction” is not expressly used in Burnett, it is obvious that various treatments offered by Burnett afford treatment to systems which give rise to sexual dysfunction such as neurogenic bladder, which is referenced multiple times throughout ([0003], [0023] and [0064]).  Moreover, Burnett further made incorporation obvious as Burnett recognizes stimulation of the lumbosacral region of the spinal cord with reference to studies of electromagnetic stimulation of sacral nerve roots which abolished unstable contractions in patients with urinary incontinence [0025].  Thus, Burnett and Schwarz would not appear to be teaching in a direction divergent from the path taken by Applicant.  

Applicant’s arguments filed 6 June 2022 with respect to the rejection of claim 21 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) and further in view of Delisle (‘827) have been fully considered and are not persuasive.  Regarding claim 21, Applicant contends that Delisle offers no teaching with respect to sexual dysfunction in subjects with a spinal injury and a coil disposed around a region of the body is not suitable for provision of a magnetic stimulator disposed over the midline of cervical and/or thoracic and/or lumbosacral spinal cord.  However, this argument is not persuasive.  The coil of Delisle indeed appears to be disposed around a region of a midline of the body as shown in Fig. 1, and the ability to apply such to the rotor cuff would suggest dimensions allowing larger portions of the body, such as the spinal cord, to be encircled.  It is noted that the recitation of “disposed over the midline of cervical and/or thoracic and/or lumbosacral spinal cord” was found indefinite as noted above, and perhaps clarification of such would render Applicant’s argument persuasive, however the coil is nonetheless disposed over the midline of a body portion, which in the case of Delisle is the hand/arm.  While Delisle does not make mention of curing/improving sexual dysfunction, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Schwarz discloses the treatment of sexual dysfunction, in addition to treatment/improvement of various types of ailments/conditions, to include those of the urogenital area [0042], as does Burnett in a method of improving/restoring function in a urogenital region via selected nerves, muscle and tissue [0003], so as to provide consistent, targeted therapy to the nerves, muscles and tissue of the designated therapeutic area and other therapeutic areas ([0003]-[0005], [0067] and [0068]; and Figs. 3 and 5).  Therefore, each of Schwarz, Burnett and Deslisle recognize the treatment of various ailments/conditions (in addition to sexual dysfunction) which affect different areas of the body.  Therefore, the fact that such references may also have a different reason than that of Applicant for combination, does not distinguish Applicant’s invention over the prior art.   

Applicant’s arguments filed 6 June 2022 with respect to the rejection of claims 28-30 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) and further in view of Pletnev (‘055) have been fully considered and are not persuasive.  Applicant contends that one of skill in the art would be led by Pletnev in a direction divergent from the path taken by Applicant, which would be to stimulation of an external genital organ rather than the spinal cord.  However, this argument is not persuasive.  First, it is noted that neither claim 1 or claims 28-30 positively recite stimulation of the spinal cord as noted above.  Stimulation of the spinal cord is with respect to an intended use/result and thus Applicant’s argument is not persuasive here with respect to the fact that Applicant does not positively recite stimulation of the spinal cord, but only disposal of a magnetic stimulator “over the midline of cervical and/or thoracic and/or lumbosacral spinal cord”.  Applicant further contends that Pletnev offers no teaching that combining Schwarz and Burnette with Pletnev can effectively improve or restore sexual function in a subject with impaired sexual function, particularly a subject with a spinal injury.  However, this argument is not persuasive.  First, it is noted that claims 1 and 28-30 do not recite that the subject has a spinal injury.  However, Pletnev indeed provides reasoning for combination with the teaching of treatment of functional disorders of external genital organs (see Abstract) such as impotence [0007] which is well-known to be regarded as sexual impairment in a subject.  Therefore, in view of the foregoing, the rejection of claims 28-30 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) and further in view of Pletnev (‘055) has been maintained.  

Applicant’s arguments filed 6 June 2022 with respect to the rejection of claim 45 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) and further in view of Lanaido (‘839) have been fully considered and are not persuasive.  Applicant contends that one of skill in the art would be led by Lanaido in a direction divergent from the path taken by Applicant, which would be to application of an ultraweak magnetic field to the penis rather than application of a much stronger field to the spinal cord and thus Lanaido in combination with Schwarz and Burnette would not lead one of ordinary skill in the art to a reasonable expectation of success that stimulation of the spinal cord can improve or restore sexual function in a subject with impaired sexual function, particularly a subject with a spinal injury.  However, this argument is not persuasive.  First, it is noted that neither claims 1 or 45 positively recite stimulation of the spinal cord as noted above.  Stimulation of the spinal cord is with respect to an intended use/result and thus Applicant’s argument is not persuasive here with respect to the fact that Applicant does not positively recite stimulation of the spinal cord, but only disposal of a magnetic stimulator “over the midline of cervical and/or thoracic and/or lumbosacral spinal cord”.  Moreover, it is noted that claims 1 and 45 do not recite that the subject has a spinal injury.  Nonetheless, Lanaido indeed provides reasoning for combination with the teaching of treatment of sexual impairment (erectile dysfunction) by applying a magnetic field to the penile region [0087], in addition to the administration of sildenafil for promoting erotic arousal [0060].  Therefore, in view of the foregoing, the rejection of claim 45 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583) and further in view of Lanaido (‘839) has been maintained.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791